Citation Nr: 0302894	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-22 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
venereal disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1969 to July 
1971.

A September 1972 RO rating decision denied service connection 
for a nervous condition and residuals of venereal disease.  
The veteran was notified of the determinations in October 
1972 and he did not appeal.

An October 1994 RO rating decision determined that there was 
no new and material evidence to reopen the claim for service 
connection for a nervous condition and denied service 
connection for hearing loss.  The veteran was notified of the 
determinations in October 1994 and he did not appeal.

A July 1997 RO rating decision denied service connection for 
PTSD and determined that there was no new and material 
evidence to reopen claims for service connection for nervous 
condition (acquired psychiatric disability) and hearing loss.  
The veteran was notified of the determinations in July 1997 
and he did not appeal.

In 1999 and 2000, the veteran submitted applications to 
reopen the claims for service connection for an acquired 
psychiatric disability, PTSD, bilateral hearing loss, and 
residuals of venereal disease, and a claim for service 
connection for tinnitus.  This appeal comes to the Board of 
Veterans' Appeals (Board) from February and September 2000 RO 
rating decisions that determined new and material evidence 
had been received to reopen the claim for service connection 
for an acquired psychiatric disability, but denied service 
connection for such disability on a de novo review of the 
evidence; and determined that there was no new and material 
evidence to reopen the claims for service connection for 
PTSD, bilateral hearing loss, and residuals of venereal 
disease.

The Board has classified the issues for appellate 
consideration as shown on the first page of this decision.  
The issue of entitlement to service connection for an 
acquired psychiatric disability will be addressed in the 
remand section of this decision.

A March 2001 RO rating decision denied service connection for 
bilateral hearing loss on a de novo review of the evidence, 
and denied service connection for tinnitus.  The veteran's 
testimony before the undersigned in February 2002 constitutes 
a notice of disagreement with the denial of service 
connection for tinnitus.  A statement of the case has not 
been sent to the veteran on the issue of entitlement to 
service connection for tinnitus and this matter will be 
addressed in the remand section of the decision.


FINDINGS OF FACT

1.  By unappealed September 1972 RO rating decision, service 
connection for residuals of venereal disease was denied.

2.  By unappealed July 1997 RO rating decision, it was 
determined that there was no new and material evidence to 
reopen the claims for service connection for bilateral 
hearing loss, and service connection for PTSD was denied.

3.  Evidence received subsequent to the September 1972 and 
July 1997 RO rating decisions is of such significance that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for residuals of venereal 
disease, PTSD, and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The unappealed September 1972 RO rating decision, denying 
service connection for residuals of venereal disease, and the 
unappealed July 1997 RO rating decision, determining that 
there was no new and material evidence to reopen the claim 
for service connection for bilateral hearing loss and denying 
service connection for PTSD, are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claims for service connection for residuals of venereal 
disease, PTSD, and bilateral hearing loss.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's application to reopen claims for service 
connection for residuals of venereal disease, PTSD, and 
bilateral hearing loss, and that the requirements of the VCAA 
have in effect been satisfied except as noted below.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.    However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West Supp. 2002).  The above-noted 
amended VA regulations provide for some assistance to a 
claimant in the development of evidence to reopen a 
previously finally denied claim, provided the claimant has 
submitted sufficient information to identify and locate the 
records.  66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c)(1), (2), and (3).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regarding to an 
application to reopen a previously denied claim if VA has 
received "a complete or substantially complete 
application."  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
This duty includes notifying a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  The Court held that 
VA should advise the claimant of the type of specific evidence 
that will help in reopening the claim, and obtaining records 
from the Social Security Administration when applicable.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002)

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claims for service connection for residuals of 
venereal disease, PTSD, and bilateral hearing loss is 
warranted provided such development would serve a useful 
purpose.  The Board notes the veteran has applied for 
disability benefits from the Social Security Administration 
(SSA) and that those records have not been obtained.  Nor do 
the records reveal that the veteran was notified of the 
evidence needed to reopen his claims for service connection 
for PTSD and residuals of venereal disease.

The veteran and his representative have been provided with 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claims, that 
essentially notify them of the evidence needed to prevail on 
the claims.  In an April 2001 letter, the RO notified the 
veteran of the evidence needed to reopen his claim for 
service connection for bilateral hearing loss.  This letter 
notified him of the evidence he needed to submit and what 
evidence VA would try to obtain.

While the record indicates that the veteran has not been 
provided with all the needed assistance to substantiate his 
claims for service connection for the claimed conditions, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to reopen his claims for 
service connection for residuals of venereal disease, PTSD, 
and bilateral hearing.  The Board has also determined that 
new and material evidence has been submitted to reopen those 
claims.  Under the circumstances, there is no prejudice to 
him by appellate consideration of those claims at this time 
without providing additional assistance to him in the 
development of his application to reopen those claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill any VA duty 
to assist him in the development of the application to reopen 
the claims for service connection for residuals of venereal 
disease, PTSD, and bilateral hearing loss.

The September 1972 RO rating decision denied service 
connection for residuals of venereal disease and the July 
1997 RO rating decision determined that there was no new and 
material evidence to reopen a previously denied claim for 
service connection for bilateral hearing loss and denied 
service connection for PTSD.  The veteran was notified of 
those decisions and he did not appeal.  Unappealed decisions 
are final with the exception that a claimant may later reopen 
the claims if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2002).  The question now presented is whether new 
and material evidence has been submitted since the unappealed 
September 1972 and July 1997 RO rating decisions to permit 
reopening of the claims.  38 C.F.R. 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration.  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the September 1972 RO 
rating decision consisted of statements from the veteran that 
he had residuals of venereal disease, and VA and service 
medical records that showed the veteran had venereal disease 
in service, but did not show the presence of a genitourinary 
(GU) condition in 1972.

The evidence received after the September 1972 RO rating 
decision, includes VA medical reports that show the presence 
of a GU condition, variously classified.  This evidence when 
considered with the statements of the veteran contributes a 
more complete picture to his claim for service connection for 
residuals of venereal disease, and is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for residuals of 
venereal disease.  Hodge, 155 F. 3d 1356; Elkins v. West, 12 
Vet. App. 209 (1999).  

The evidence of record at the time of the July 1997 RO rating 
decision, denying service connection for PTSD and determining 
that there was no new and material evidence to reopen the 
claim for service connection for bilateral hearing loss, 
consisted of statements from the veteran to the effect that 
he had sustained stressors in service that caused PTSD and 
that he was exposed to acoustic trauma in service that caused 
bilateral hearing loss; and VA and service medical records 
and documents that did not link any PTSD to an incident of 
service and that did not show the presence of hearing loss in 
service.  

After the July 1997 RO rating decision, various evidence has 
been received, including various statements and testimony 
from the veteran to the effect that he experienced various 
stressors in service that caused PTSD as well as VA medical 
reports that indicate he may have this disorder, and a VA 
medical report of his audiological evaluation in July 1999 
that notes the presence of high sensorineural hearing loss in 
both ears consistent with acoustic trauma.  This evidence 
when considered with the evidence of record in July 1997 
contributes a more complete picture to the veteran's claims 
for service connection for PTSD and bilateral hearing loss, 
and is of such significance that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for PTSD and bilateral hearing loss.  Hodge, 155 
F. 3d 1356.

In view of the above, the Board finds that new and material 
evidence has been submitted to reopen the claims for service 
connection for residuals of venereal disease, PTSD, and 
bilateral hearing loss.  38 C.F.R. § 3.156(a).  Hence, the 
application to reopen the claims for service connection for 
those conditions is granted.


ORDER

New and material evidence having been received, the 
application to reopen the claims for service connection for 
residuals of venereal disease, PTSD, and bilateral hearing 
loss is granted; the appeal is granted to this extent only.


REMAND

In light of the above Board decision, determining that there 
is new and material evidence to reopen the claims for service 
connection for residuals of venereal disease, PTSD, and 
bilateral hearing loss, the case is remanded to the RO for a 
de novo review of those claims.  The RO should also take 
additional development of those matters in conjunction with 
the development required for the other issues in this appeal 
as noted below.

The March 2001 RO rating decision denied service connection 
for tinnitus.  In testimony before the undersigned sitting at 
the RO in February 2002, the veteran essentially disagreed 
with that determination.  That disagreement in writing 
constitutes a notice of disagreement.  38 C.F.R. §§ 20.201 
and 20.300 (2002).  A review of the record indicates that 
this issue has not been made the subject of a statement of 
the case, and it should be.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The 
Board may not address that issue until the veteran has been 
sent a statement of the case and submits a substantive 
appeal.  38 C.F.R. § 20.200 (2002); Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in the VCAA and the regulatory revisions in 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) are completed.

The medical evidence is inconsistent or unclear as to the 
nature and extent of the veteran's claimed disabilities, and 
unclear as to the etiology of those conditions.  Where there 
is a reasonable possibility that current conditions are 
related to conditions or incidents in service, VA should seek 
medical opinions as to whether the current disabilities are 
in any way related to or residuals of those experienced in 
service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).


In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
service connection for tinnitus.  They 
should be advised of the need to submit a 
VA Form 9 to complete the appeal of this 
issue.

2.  The RO should notify the veteran of 
the evidence needed to substantiate his 
claims for service connection for 
residuals of venereal disease, an 
acquired psychiatric disability, PTSD, 
and bilateral hearing loss.  The RO 
should notify the veteran of the evidence 
he needs to submit and what evidence VA 
will try to obtain, including the report 
of any decision of the SSA on his claim 
for disability benefits as well as the 
evidence submitted with regard to that 
claim.

3.  The veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist who has not previously 
examined him in order to determine the 
nature and extent of any psychiatric 
disability, including PTSD, and to obtain 
opinions as to the etiology of any 
psychiatric condition found.  Any 
indicated studies should be performed and 
the examiner should give a fully reasoned 
opinion as to the etiology of any 
psychiatric condition found, including 
whether it is at least as likely as not 
related to an incident of service.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case, including the March 1994 VA report 
noting the presence of PTSD with opiate 
dependence, and the April 2000 VA medical 
report noting that the veteran did not 
have PTSD, but had agoraphobia related to 
experiences in service.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the 
psychiatrist and reviewed prior to the 
examination.

4.  If the psychiatrist finds a clear 
diagnosis of PTSD under the criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM 
IV), the RO should prepare a detailed 
summary of all of the claimed stressors 
based upon review of all pertinent 
documents, including the veteran's 
testimony in June 2002.  This summary, 
and copies of all associated documents, 
should be sent to the Commandant of the 
Marine Corps, Headquarters United States 
Marine Corps, MMSB10, 2008 Elliot Road, 
Suite 201, Quantico, VA. 22134-5030 with 
a request to provide any information that 
might corroborate the occurrence of any 
of the claimed stressors.

5.  The veteran should be scheduled for a 
VA GU examination in order to determine 
the nature and extent of any GU disorder.  
The examiner should provide opinions as 
to the etiology of any GU disorder found, 
including whether it is at least as 
likely as not related to venereal disease 
in service.

6.  The veteran should be scheduled for a 
VA audiometric examination to determine 
whether he has bilateral hearing loss 
that meets the criteria for VA 
compensation under 38 C.F.R. § 3.385 
(2002).  The examiner should express an 
opinion as to the etiology of any 
bilateral hearing loss found, including 
whether it is at least as likely as not 
related to acoustic trauma in service.

7.  After the above development, the RO 
should review the claims for service 
connection for an acquired psychiatric 
disability, PTSD, bilateral hearing loss, 
and residuals of venereal disease.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



